                                                                        ISTRIC
                                                                   TES D      TC
 1    CENTER FOR DISABILITY ACCESS                               TA
      Chris Carson, Esq., SBN 280048




                                                                                                  O
                                                            S




                                                                                                   U
                                                           ED
 2    Dennis Price, Esq., SBN 279082




                                                                                                    RT
      8033 Linda Vista Road, Suite 200                                         RDERE
                                                                                          D




                                                       UNIT
      San Diego, CA 92111                                                OO
                                                                 IT IS S
 3
      (858) 375-7385




                                                                                                          R NIA
 4
      (888) 422-5191 fax
      phylg@potterhandy.com                                                                    o ge r s
 5                                                                                 onzalez R




                                                       NO
      Attorneys for Plaintiff                                    Judge Yv
                                                                          onne G




                                                                                                          FO
 6




                                                        RT
      MARK S. POSARD (SBN: 208790)                                       November 20, 2019




                                                                                                     LI
      mposard@grsm.com                                          ER




                                                           H




                                                                                                  A
 7
      Russell Leibson (SBN: 99871)                                   N                              C
 8    GORDON REES SCULLY MANSUKHANI, LLP                                 D IS T IC T      OF
                                                                               R
      3 Parkcenter Drive, Suite 200
 9    Sacramento, CA 95825
10    Telephone: (916) 565-2900
      Facsimile: (916) 920-4402
11    Attorneys for Defendant
      Reno Motel Investments, Inc.
12
13                       UNITED STATES DISTRICT COURT
14                      NORTHERN DISTRICT OF CALIFORNIA
15    SCOTT JOHNSON,                            Case: 4:18-CV-05635-YGR
16            Plaintiff,
                                                JOINT STIPULATION FOR
17    v.                                        DISMISSAL PURSUANT TO
18    RENO MOTEL INVESTMENTS,                   F.R.CIV.P. 41 (a)(1)(A)(ii)
      INC., a California Corporation; and
19    Does 1-10,
20            Defendants.
21
22
23
24
25
26
27
28

                                            1

     Joint Stipulation for Dismissal               Case: 4:18-CV-05635-YGR
 1                                     STIPULATION
 2
 3          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and
 4   between the parties hereto that this action may be dismissed with prejudice
 5   as to all parties; each party to bear his/her/its own attorneys’ fees and costs.
 6   This stipulation is made as the matter has been resolved to the satisfaction of
 7   all parties.
 8
 9   Dated: October 30, 2019            CENTER FOR DISABILITY ACCESS
10
                                        By: /s/ Amanda Lockhart Seabock
11                                            Amanda Lockhart Seabock
                                              Attorneys for Plaintiff
12
13   Dated: October 30, 2019            GORDON REES SCULLY MANSUKHANI,
                                        LLP
14
15                                      By: /s/ Russell Leibson
16                                            Russell Leibson
                                              Attorneys for Defendant
17                                            Reno Motel Investments, Inc
18
19
20
21
22
23
24
25
26
27
28

                                             2

     Joint Stipulation for Dismissal               Case: 4:18-CV-05635-YGR
 1                        SIGNATURE CERTIFICATION
 2
 3   I hereby certify that the content of this document is acceptable to Russell
 4   Leibson, counsel for Reno Motel Investments, Inc., and that I have obtained
 5   Mr. Leibson’s authorization to affix his electronic signature to this document.
 6
 7   Dated: October 30, 2019           CENTER FOR DISABILITY ACCESS
 8
                                       By: /s/ Amanda Lockhart Seabock
 9                                           Amanda Lockhart Seabock
10                                           Attorneys for Plaintiff

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            3

     Joint Stipulation for Dismissal               Case: 4:18-CV-05635-YGR
